Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 07/19/2021.  In the Amendment, Applicant amended claims 1-4, 6-9 and11-14.  Claims 5, 10 and 15 are cancelled.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112 second paragraph rejection to claim 1-15.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-4, 6-9 and 11-14 (renumbered 1-12) are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 02/09/2022 has been considered (see form-1449, MPEP 609).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 04/28/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Zongker et al. (US PGPUB 2016/0124739, hereinafter Zongker) in view of Miller et al. (US Patent 9,218135, hereinafter Miller). 
	The invention is directed: Divide a storage system into a plurality of hierarchies.

The closest prior arts are Zongker et al. (US PGPUB 2016/0124739, hereinafter Zongker) in view of Miller et al. (US Patent 9,218135, hereinafter Miller) are generally directed to various aspect of method, system, and non-transitory computer-readable media for a software updating a source to target file system which is transfer of the plurality of transfers includes a source reference to one or more source memory location (path) storing the source image and a target reference to one or more target  (domains) memory location for the target image and further disclose the number of levels of hierarchical and target map lists path names to all files under the root directory. 
 	However, none of Zongker and Miller teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 6 and 11. For examples, it failed to teach before adding the file to the directory tree based on the file storage path, the method further comprises: 
 determining, by the file system, a quantity of missing directories in the directory tree when determining that the directory tree does not comprise all directories indicated by the file storage path; selecting, by the file system from the plurality of domains, domains that have a smallest quantity of storage files and directories; and creating, by the file system, the missing directories in the domains that have the smallest quantity of storage files and directories, and adding the missing directories to the directory tree based on the file storage path.

This feature in light of other features, when considered as a whole, in the independent claims 1, 5 and 11 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 5 and 11. 
The dependent claims depending upon claims 1, 5 and 11 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163